t c memo united_states tax_court estate of james j mitchell deceased whittier trust company executor and trustee petitioner v commissioner of internal revenue respondent docket no filed date john f ramsbacher john w prokey and dennis i leonard for petitioner trent d usitalo and nathan h hall for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in the federal estate_and_gift_taxes of the estate of james j mitchell the estate the deficiency related to the valuation of interests in five real properties paintings and other various assets held by the estate the parties have resolved all the issues except the valuation of two real properties and two paintings the values of the two real properties consist of the 95-percent interest in each property owned by the james j mitchell trust mitchell trust and the percent interests james j mitchell decedent gifted to his sons’ trust six days before his death we are asked to determine the fair market values of 95-percent interests owned by the mitchell trust as of date valuation_date and the 5-percent interests gifted to decedent’s children as of date transfer date we are also asked to determine the fair market values of two paintings owned by the mitchell trust as of the valuation_date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference decedent died as a resident of los olivos california on date whittier trust company whittier trust the executor and trustee of the estate 1the parties agree that the valuation_date for decedent’s property interests is date the date of decedent’s death 2the parties agree that the valuation_date for the 5-percent interests gifted to decedent’s children is date the date of transfer from the mitchell trust to a_trust for decedent’s children had its principal_place_of_business in south pasadena california at the time it filed the petition the mitchell family and the mitchell trust decedent was born into a prosperous california family in his father was a co-founder of united airlines and married to lolita armand heiress to a famed chicago meat packing family decedent’s parents accumulated a sizeable fortune and bequeathed a great deal to him including american western art by such famous artists as john gamble frederic remington remington and charles marion russell russell it is unknown when or from whom his father acquired the paintings decedent’s father crated the paintings at a general storage_facility where they remained for over years the paintings were not discovered until after decedent’s death it is unclear whether decedent ever knew the paintings were in storage it is further unclear whether decedent ever thought they were of any value the paintings are currently being professionally stored at art pack inc a securely monitored and climate-controlled fine arts storage_facility decedent also inherited several real properties including an oceanfront property pincite fernald point lane in santa barbara california the beachfront property and a big_number acre ranch along refugio road in santa ynez california the ranch as an adult decedent spent little time at either the beachfront property or the ranch he lived in the san francisco bay area which was more than a 5-hour drive from the properties decedent did however have a great appreciation for both properties decedent grew up on the beachfront property and had many fond childhood memories of the property decedent prized the ranch not only for its size but also for its rich history in the 1930s decedent’s father started a famous riding group called the rancheros vistadores the group’s purpose was to revive the old california western way of life by having a week-long horse ride through the ranch many famous individuals have been members of the rancheros vistadores including president ronald reagan and walt disney the ride continues to attract to rancheros vistadores every year decedent inherited the beachfront property and the ranch subject_to leases executed by his father and decedent determined to continue the leases to keep ownership of the real properties in the mitchell family decedent had a successful life in his own right he was well-educated and worked as the business editor of the san jose mercury news he married susan sutton a prominent bankruptcy attorney and they adopted two sons as a result of his inherited and self-made wealth decedent accumulated many valuable assets he determined it would be in his family’s best interest if he placed his assets in a revocable_living_trust he transferred all of his property interests to the mitchell trust and named himself as trustee decedent’s wife unexpectedly passed away in and in he learned that he had cancer he thereafter amended the mitchell trust and named whittier trust as trustee decedent wanted to pass both real properties to his sons but wanted to ensure that his sons kept the properties in the family accordingly he included provisions in the mitchell trust to keep his sons from receiving outright ownership of the real_property until the youngest son attained the age of decedent gifted a 5-percent interest in both the beachfront property and the ranch to a_trust for his sons’ benefit children’s trust the mitchell trust retained a 95-percent interest in both real properties decedent passed away shortly thereafter his two teenage sons were orphaned at his death the estate consists of oil_and_gas interests jewelry interests in five real properties and paintings at issue here are the estate’s interests in the beachfront property the ranch casuals on the range by remington remington’s casuals and creased by russell russell’s creased collectively the property at issue the beachfront property the beachfront property is a single-family oceanfront property located in the exclusive community of montecito california near santa barbara the property is a gated residence that consists of approximately dollar_figure acres and a huge backyard with feet of ocean frontage the property includes a big_number square foot house a square foot guest house and a square foot carport the estimated annual property_tax was only dollar_figure in because the house had not been sold for several decades decedent began leasing the beachfront property shortly after his father’s death in leasing the property accomplished decedent’s goal of keeping the property in the mitchell family it also transferred the cost of upkeep to the property’s tenants and provided income to decedent and his family many different tenants lived in the property over the 15-year span from the time decedent inherited the property until he learned of his cancer in decedent leased the beachfront property to mark and lynda schwartz the schwartzes lived in los angeles at the time and wanted a weekend and summer home in the more tranquil santa barbara area the schwartzes quickly developed a strong emotional connection to the beachfront property and decided to make it their permanent home 3california proposition generally limits annual increases in base_year value of real_property to no more than two percent except when property changes ownership or undergoes new_construction the schwartzes tried to purchase the beachfront property from decedent on several occasions decedent rebuffed their offers but agreed to a long-term_lease shortly before he died the schwartzes and decedent negotiated a 5-year lease with three optional 5-year extensions exercisable unilaterally by the schwartzes for a total of years schwartz lease they agreed to dollar_figure monthly rent for the first six months of the lease which would increase to dollar_figure per month in date and then increase percent annually annual rent for the first year was approximately dollar_figure all rent was prepaid in an annual lump-sum installment every january the schwartzes and decedent shared responsibility for property expenses the schwartzes negotiated the right to renovate the main house on the beachfront property subject_to decedent’s approval the house had not been renovated in over years so the schwartzes desired to and eventually did spend approximately dollar_figure to renovate the house the schwartzes also negotiated the right to sublet the property they hoped that either decedent would eventually agree to sell to them or they could sublet the property for a profit the ranch the ranch encompasses big_number acres making it one of the largest ranches in the santa ynez valley of santa barbara county california the ranch’s diverse terrain makes much of the land difficult to work the ranch is the steepest ranch in santa ynez valley and much of the property is covered with trees and brush only half of the land is useable for agriculture or livestock grazing there are two houses on the ranch property the primary house is big_number square feet with three bedrooms and the other house is big_number square feet with two bedrooms the houses are approximately years old and in fair to poor condition don and sue hanson the hansons began leasing the ranch from decedent’s father in the hansons both graduates of stanford university have been life-long ranchers and used the property both for living and business purposes mr hanson raised cattle on the ranch during the winter months and then transported them to the hansons’ ranch in wyoming during the summer months he would then sell all his cattle in the fall the hansons signed a 5-year lease with decedent’s father in with a right to renew the lease at the end of the term the hansons found the property very useful for their cattle business and continued to renew the lease for 5-year terms with decedent’s father and then with decedent in the hansons and decedent negotiated a 5-year lease with four optional 5-year extensions exercisable unilaterally by the hansons for a total of years and nine months hanson lease the hansons’ rent was dollar_figure a year beginning in increasing dollar_figure per year the hansons bore responsibility for any property expenses except decedent paid the property taxes the hanson lease satisfied the hansons’ desire to retire on the ranch and decedent’s goal of keeping the property leased and maintained until it would be distributed to his sons outright remington’s casuals remington painted remington’s casuals in remington is regarded as one of the greatest artists and sculptors of the american west having created approximately big_number drawings and paintings and sculptures during his career he developed an impressionist style later in his life which can be seen in remington’s casuals his later works are considered his most refined for their great attention to detail and convincing depictions of western gear remington’s casuals is an by 26-inch oil on canvas depicting a cowboy and an indian talking on horseback in a pastel-colored landscape an expansive mesa forms the backdrop and marks the horizon line the figures in the painting are fixed in their poses rigid and staid remington signed and dated the lower right corner of the painting the painting is thought to have been commissioned by a chicago art dealer for a private purchaser it is unknown how or when decedent’s father received the painting russell’s creased russell painted russell’s creased in russell was known as the cowboy artist because he developed inspiration for his paintings from his work as a cowboy trapper and wrangler his paintings often depicted the difficulties of surviving and taming the american west he completed approximately big_number works including paintings watercolors and sculptures russell’s creased is a by 23-inch watercolor illustrating a cowboy two horses and a dying elk the painting depicts a wounded elk struggling to survive after being shot by the cowboy snow-topped mountains provide the background for the action scene russell signed and dated the lower left corner of the painting no one purchased russell’s creased when it was completed it is unknown how or when decedent’s father received the painting the estate’s estate_tax_return the estate timely filed a federal estate_tax_return the estate reported a dollar_figure gross_estate with a dollar_figure total transfer_tax the estate valued the separate interests in the beachfront property at dollar_figure for the 95-percent interest owned by the mitchell trust and dollar_figure for the 5-percent interest gifted to the children’s trust the estate valued the separate interests in the ranch at dollar_figure for the 95-percent interest owned by the mitchell trust and dollar_figure for the percent interest gifted to the children’s trust the estate also valued remington’s casuals at dollar_figure and russell’s creased at dollar_figure respondent’s examination and tax_court proceedings respondent examined the estate’s federal estate_tax_return and determined that the estate underreported the fair market values of several real properties and several paintings respondent timely issued the estate a deficiency_notice that assigned higher values to the properties including the properties at issue respondent determined that the fair_market_value of the 95-percent interest in the beachfront property was dollar_figure and the 5-percent interest gifted to the children’s trust was dollar_figure respondent determined that the fair_market_value of the 95-percent interest in the ranch was dollar_figure and the 5-percent interest gifted to the children’s trust was dollar_figure respondent valued remington’s casuals at dollar_figure million and russell’s creased at dollar_figure million whittier trust as executor of the estate filed the petition with this court contesting the entire deficiency the parties have been able to resolve all the valuation issues and other estate_tax issues but still dispute the fair_market_value of the two paintings and two real properties the parties stipulated that 19-percent and 32-percent fractional discounts should be applied to the 95-percent and 5-percent leased-fee interests in the beachfront property respectively the parties also stipulated that 35-percent and 40-percent fractional discounts should be applied to the 95-percent and 5-percent leased-fee interests in the ranch respectively opinion we are asked to determine the fair_market_value of two pieces of real_estate and two pieces of art we appreciate that valuing real_property and art can be an ambitious task both real_property and art are unique and infrequently exchange hands moreover the value of art like beauty often lies in the proverbial eye of the beholder this estate and gift_tax valuation case illustrates the difficulty in ascertaining fair_market_value the quintessential fact question the parties have abandoned their valuations reported on the federal estate_tax_return and determined in the deficiency_notice both parties advanced at trial different valuations of the property at issue we shall consider each party’s valuation in turn we begin by considering the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer has the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 the burden_of_proof may shift to the commissioner with respect to a factual issue relevant to a taxpayer’s tax_liability however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b the estate filed a motion to shift the burden_of_proof to respondent after reviewing all of the evidence presented we have found that resolving this case does not depend on which party bears the burden_of_proof the parties adduced testimony and offered exhibits supporting their respective positions accordingly we base our conclusions upon the preponderance_of_the_evidence rather than an allocation of the burden_of_proof see estate of jorgensen v commissioner tcmemo_2009_66 estate of harper v commissioner tcmemo_2002_121 we next consider the valuations of the property at issue beginning with a brief summary of the estate_tax ii estate_tax valuations generally the value of a decedent’s gross_estate includes the fair_market_value of the property owned by the decedent on the date of 4all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the date of decedent’s death unless otherwise indicated death sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under compulsion to buy or to sell see sec_20_2031-1 estate_tax regs morever the value must reflect the highest_and_best_use of the property on the valuation_date 125_tc_227 both parties relied extensively on expert opinions to support their differing views on the fair market values of the subject properties we evaluate the expert valuation opinions in light of the expert’s qualifications and all other evidence 480_f2d_171 9th cir affg 54_tc_493 86_tc_547 we may adopt all or none of the expert’s methodology or value conclusions see 304_us_282 84_tc_722 we must carefully consider all the facts weigh all relevant evidence and draw appropriate inferences and conclusions in determining fair_market_value iii real_property interests at issue we now consider the value of the 95-percent and 5-percent interests in the beachfront property and the ranch the parties agree that the real_property interests at issue are leased-fee interests in contrast to a fee simple interest a leased-fee interest describes the landlord’s rights in leased property including the right to receive lease payments and the reversionary_interest when the lease expires marks v commissioner tcmemo_1985_179 appraisal institute the appraisal of real_estate 13th ed an appraiser values a leased-fee interest subject_to the actual lease and the actual tenant rather than on hypotheticals see estate of proctor v commissioner tcmemo_1994_208 the parties’ experts used different valuation methods for approximating the fair market values of the leased-fee interests of the real properties at issue the estate’s experts calculated the leased-fee interests using the income capitalization method whereas respondent’s expert applied a novel leased buyout method the income capitalization method values income-producing property by estimating the present_value of anticipated future cash flows that is lease payments and the reversionary_interest 115_tc_376 ndollar_figure affd 283_f3d_1258 11th cir the appraiser selects an appropriate lease period for the property forecasts future cash flows and chooses an appropriate discount rate to convert the future cash flows into a present_value the applicable discount rate takes into account the inherent risks of real_estate ownership and competitive alternative investments an increment is added to a base rate to adjust for risk by compensating for the extent of evaluated risk appraisal institute supra pincite respondent’s experts stated that a leased-fee interest under the lease buyout method equals the real property’s fee simple absolute value less the amount a landlord would have to pay to buy out a tenant buyout amount the buyout amount includes among other things a return of advance_payments and deposits as well as the tenant’s costs to terminate the lease and find another similar_property to rent we will consider both methods in determining the fair market values of the leased-fee interests of the real properties at issue moreover the estate’s expert reports submitted at trial valued the real properties at lower values than the estate reported on the estate_tax_return we lack jurisdiction however to find that the values were lower than that reported on the estate_tax_return see 64_tc_589 the only issue before us is whether there is a deficiency we will consider each expert’s report in determining whether the values of the real properties at issue are equal to or higher than the amounts reported on the estate_tax_return the parties stipulated that the fair market values of the 95-percent and 5-percent leased-fee interests in the real_property at issue should be based on each property’s 100-percent leased-fee interest discounted by stipulated fractional amounts accordingly we must first determine the 100-percent leased-fee interest value of the real properties at issue to determine the value of the 95-percent interests owned by the mitchell trust and the 5-percent interests gifted to the children’s trust we will then apply the parties’ stipulated fractional amounts to determine the values of the properties for estate_tax purposes a the beachfront property we begin by considering the 100-percent leased-fee interest value of the beachfront property both parties submitted expert reports providing valuations of the 100-percent leased-fee interest the estate presented expert reports and testimony from james hammock mr hammock and john thomson mr thomson mr hammock and mr thomson are california-certified general appraisers and members of the appraisal institute which has the highest credential level for an appraiser both experts have experience valuing residential and commercial property in the santa barbara area respondent offered expert reports and testimony from keith andersen mr andersen a real_estate appraiser and member of the appraisal institute with experience valuing property in the santa barbara area the estate’s experts valued the 100-percent leased-fee interest value of the beachfront property at dollar_figure million to dollar_figure million respondent’s expert valued the 100-percent leased-fee interest value of the property at dollar_figure million the prime cause for the experts’ different valuations was the method applied for valuing the property valuation method we now consider the proper method for valuing the percent leased fee interest of the beachfront property the estate’s experts applied the income capitalization method which is the general method for valuing leased-fee interests see eg shepherd v commissioner supra estate of hinz v commissioner tcmemo_2000_6 kloppenberg co v commissioner tcmemo_1986_325 marks v commissioner supra respondent’s expert mr andersen contends that appraisers generally use the income capitalization method only with respect to commercial property leases not residential leases moreover he claims the income capitalization method does not yield a value that would make economic sense because the beachfront property’s property expenses far exceeded the rental value he asserts that his lease buyout method should be used to value the beachfront property we disagree any property that generates income can be valued using the income capitalization approach appraisal institute supra pincite decedent treated the beachfront property as an investment and profited from leasing the property decedent never intended to live on the property or use it as his residence the beachfront property had been leased to third-party caretakers for decedent’s entire adult life and he intended to continue leasing the property to caretakers until his sons could manage the property moreover the long-term leases served decedent’s legitimate property management and maintenance goals and produced stable income decedent not only received income but also financially benefitted from having third-party caretakers maintain the property the schwartz lease relieved decedent from having to pay a property manager to live on the property as well as giving him someone to share all property expenses respondent’s expert mr andersen claims that the beachfront property’s property expenses exceeded the income generated from leasing the property this assertion is unfounded mr andersen bases his argument on the first year’s lease payments of dollar_figure and his projected expenses of dollar_figure for property taxes maintenance management and reserves his expense calculation largely depends however on a reassessment of the property that would lead to a steep increase in property_tax reassessment occurs only upon completion of new_construction or sale neither of which occurred here moreover he failed to show the court that new_construction or sale would put the land to its best use the mitchell trust’s federal_income_tax returns for and show an average of dollar_figure in expenses associated with the beachfront property compared to approximately dollar_figure in income generated under the first year of the schwartz lease we find that leasing the beachfront property was an income-producing activity that put the land to its best use mr andersen also argues that the income capitalization method generally is used to value commercial rather than residential property and therefore should not be used in this case we recognize that residences are typically owner-occupied not leased so the income capitalization method generally does not provide the best indication of value here however decedent treated the property as an income-producing property rather than a personal_residence mr schwartz frequently sought to buy it but decedent rebuffed each offer decedent however wished to continue leasing the beachfront property to generate income decedent also saw a benefit in having the schwartzes maintain the property and preserve it for his sons’ benefit and enjoyment we see no reason to deviate from the accepted use of the income capitalization method for valuing income-producing property like the beachfront property we further find mr andersen’s lease buyout analysis speculative at best expert testimony must be the product of reliable principles and methods fed r evid mr andersen’s lease buyout method has not been accepted by any court or generally recognized by real_property appraisers in applying his lease buyout method he estimated that the schwartzes’ advance rent payment security deposit and moving_expenses would total between dollar_figure and dollar_figure million which is far from an exact amount moreover he had no basis for assuming that the schwartzes would be willing to take a lease buyout we reject the application of this method in this case accordingly we find that the income capitalization method is the best_method for determining the value of the 100-percent leased-fee interest of the beachfront property the estate’s experts were the only experts to submit valuations based on the income capitalization method we therefore look to the estate’s expert reports for valuing the leased-fee interest using the income capitalization method the estate’s experts determined that the estate’s future cash flows consisted of the lease payments from the schwartz lease and the reversionary_interest of clear title to the property when the lease expired after the 20-year term we first consider the appropriate lease_term for determining the value of the lease payments and reversionary_interest term of the schwartz lease for valuation purposes an appraiser may be justified in concluding that a tenant will exercise options to renew a lease when the renewal terms favor the tenant appraisal institute supra pincite here the lease terms patently favored the schwartzes who had the option to renew the lease three times and not decedent who was at the mercy of the schwartzes’ renewal decision and could not terminate the lease moreover the schwartzes lived in the house for several years spent approximately dollar_figure to renovate the house and had not expressed any desire to move as of the valuation_date accordingly we conclude that a 20-year lease_term is the best estimate of length for the schwartz lease present_value of the lease payments and reversionary_interest we next consider the proper calculation for determining the present_value of the lease payments and the reversionary_interest although both of the estate’s expert analyses were appropriate we tend to favor mr thomson’s methodology for estimating the present_value of the anticipated future lease payments and the reversionary_interest mr thomson averaged the actual expenses reported on the mitchell trust’s income_tax returns for and and annually adjusted the expenses for inflation we find this to be the best expense estimate we also find that mr thomson’s 5-percent discount rate the average discount rate for residential property in the santa barbara area is a better discount rate than mr hammock’s use of the average discount rate for commercial property in the santa barbara area we therefore find mr thomson’s conclusion that the present_value of the lease payments would be dollar_figure for a 20-year lease_term to be the most accurate we next consider the present_value of the reversionary_interest we begin by determining the value of the property in fee simple absolute mr thomson did not value the property in fee simple absolute but rather used the fee simple absolute valuation prepared by respondent’s expert mr andersen mr hammock and mr andersen used the comparable sales_method to value the beachfront property in fee simple absolute the comparable sales_method determines value by analyzing and comparing sales of property similar to the subject property and weighing the information to reach a likely value for the land being appraised 64_tc_889 estate of langer v commissioner tcmemo_2006_232 mr hammock and mr andersen valued the beachfront property in fee simple absolute at roughly the same amount using the comparable sales_method dollar_figure million versus dollar_figure million and both experts selected a reasonable number of comparables both experts considered lot size home improvements and ocean frontage price per foot as important comparable factors the primary difference between the sales comparisons is that mr andersen selected properties sold in and while mr hammock selected properties sold in and mr andersen’s sales were closer in time to the valuation_date both experts acknowledged that the property in santa barbara appreciated rapidly from to we find mr andersen’s valuation more appropriate as it included comparables sold closer to the valuation_date we therefore use a dollar_figure million fee simple absolute valuation to calculate the reversionary_interest mr thomson calculated the present_value of the reversionary_interest using mr andersen’s dollar_figure million fee simple absolute valuation he increased the fee simple absolute value by a percent annual growth rate and reduced it by a 5-percent annual discount rate he noted that the reversionary_interest value was inversely related to the length of the lease_term with the reversion amount decreasing as the lease_term lengthened he concluded that the reversionary_interest amount would be dollar_figure for a 20-year lease_term mr thomson then added the present_value of the lease payments to the present_value of the reversionary_interest and determined that the 100-percent leased- fee interest value would be approximately dollar_figure million applying the stipulated discounts to mr thomson’s determination the percent interest the mitchell trust owned had a fair_market_value of dollar_figure as of the valuation_date and the 5-percent interest gifted to the children’s trust had a fair_market_value of dollar_figure as of the transfer date we find mr thomson’s estimation of the value of the beachfront property most persuasive accordingly we find that the estate properly valued the beachfront property on the estate_tax_return b the ranch we now consider the 100-percent leased-fee interest value of the ranch the parties stipulated that a 35-percent and percent fractional discount should be applied to the 95-percent and the 5-percent leased-fee interests respectively the estate offered the valuation reports and testimonies of mr hammock and mr thomson respondent offered the valuation reports and testimony of donald bratt mr bratt a self-employed real_estate appraiser and a member of the appraisal institute mr bratt has experience valuing property in the santa ynez valley the estate’s experts valued the 100-percent leased-fee interest of the property at approximately dollar_figure million respondent’s expert valued the 100-percent leased-fee interest at dollar_figure million like the beachfront property this sizeable valuation difference is primarily a result of the valuation methods applied valuation method the estate’s experts assert that the income capitalization method is the best indicator of value for us to determine the 100-percent leased-fee interest value of the ranch respondent’s expert mr bratt advocates however that the lease buyout method provides the best indicator we disagree with mr bratt for the same reasons we rejected respondent’s expert lease buyout method to determine the value of the beachfront property the ranch had been leased to the hansons for years this provided decedent with annual income and also reallocated the regular maintenance cost to third-party caretakers it was also consistent with keeping the ranch in the mitchell family we find that the income capitalization method should be used to determine the ranch’s 100-percent leased-fee interest value term of the hanson lease for valuation purposes we now consider the appropriate lease_term for determining the present_value of the lease payments and the reversionary_interest the estate’s experts analyzed the 100-percent leased- fee interest using different lease terms depending on the number of options exercised the lease terms patently favored the hansons who had the option to renew the lease four times moreover the hansons lived on the property for years and had not expressed any desire to move as of the valuation_date we understand that mr hanson’s age may be a factor in determining the total lease_term we were not however provided any data on his life expectancy cf estate of proctor v commissioner tcmemo_1994_208 accordingly we calculate the 100-percent leased-fee interest value based on all options being exercised for a total lease of years and nine months present_value of the lease payments and reversionary_interest we next consider the proper calculation for determining the present_value of the lease payments and the reversionary_interest for determining the present_value of the future lease payments we accept the annual lease payments expenses and discount rate used by mr thomson mr thomson considered decedent’s previous tax returns and determined dollar_figure as a base for expenses in which he annually adjusted for inflation we find that mr thomson’s use of the 5-percent national discount rate on leased residential property best reflects the risks associated with investing in the ranch and more accurately estimates the rate of return investors expect when investing in property like the ranch we agree with mr thomson’s conclusion that the present_value of all lease payments would be dollar_figure if all lease options are exercised we must also consider the proper fee simple absolute valuation for determining the value of the reversionary_interest mr thomson used mr bratt’s comparable sales for his analysis mr hammock and mr bratt valued the property using the comparable sales_method and all experts selected a reasonable number of comparable sales the primary difference is that most of mr bratt’s comparable sales are located in the santa ynez valley while eight of the nine comparables mr hammock selected were located outside the santa ynez valley both experts agreed that property located in santa ynez valley was priced much higher than other_property in the area we find mr bratt’s comparable sales better indicate the fee simple absolute value of the ranch because they were located in the santa ynez valley location location location is paramount in real_estate_valuation we do not however accept in toto mr bratt’s comparable sales methodology we are especially troubled by his applied appreciation rate mr bratt determined that the property most similar to the ranch was a big_number acre ranch that sold for dollar_figure per acre in brinkerhoff ranch he increased the sale price of the brinkerhoff ranch by two percent per month for months for passage of time for a present_value of dollar_figure per acre mr bratt’s valuation appreciates the brinkerhoff ranch by more than percent in just over five years the brinkerhoff ranch had appreciated at only percent per year the previous years while the property value in the santa ynez valley may have been appreciating rapidly between and we find no support for such extreme growth we also are uncomfortable with mr bratt’s dollar_figure million valuation being nearly double his most comparable sale we find mr thomson’s fee simple absolute valuation using mr bratt’s comparable sales much more appropriate mr thomson recognized that there was significant growth from to he applied an average 15-percent annual growth rate to the value of the property based on the median home price appreciation in santa barbara county during this period he determined the proper price per acre should be between dollar_figure and dollar_figure for an estimated dollar_figure million fee simple absolute valuation we agree with mr thomson’s conclusion that the fair_market_value of the ranch in fee simple absolute is dollar_figure million mr thomson applied a 5-percent annual appreciation rate and a 5-percent discount rate to determine the present_value of the reversionary_interest he concluded that the reversionary_interest value would be dollar_figure million if all lease options were exercised he then added the present_value of the lease payments dollar_figure to the current value of the reversionary_interest dollar_figure million to determine the 100-percent leased-fee interest amount to be approximately dollar_figure million applying the stipulated discounts to mr thomson’s determination the fair_market_value of the 95-percent interest in the ranch owned by the mitchell trust is dollar_figure on the valuation_date and the percent interest in the ranch owned by the children’s trust is dollar_figure as of the transfer date we find mr thomson’s estimation of the value of the ranch most persuasive accordingly we find that petitioner properly valued the ranch on its estate_tax_return iv paintings at issue we must now determine the fair_market_value of the american western paintings remington’s casuals and russell’s creased on the valuation_date experts consider several different criteria in valuing art that are not typically used in general property valuations these include thematic appeal period of work style overall quality provenance condition of artwork and market conditions collectively the art valuation factors respondent contends that the fair_market_value of remington’s casuals is approximately dollar_figure million and of russell’s creased is approximately dollar_figure million the estate asserts that the fair_market_value of remington’s casuals is approximately dollar_figure million and of russell’s creased is approximately dollar_figure both parties offered expert reports and testimony to aid the court in making its determination the provenance means the origin or history of ownership of the painting documented evidence of provenance for a painting can help to establish that it has not been altered and is not a forgery a reproduction or stolen art parties jointly offered an expert report prepared by virginia blyth hill ms hill on the condition issues specific to russell’s creased ms hill has over years of experience as a paper conservation expert the estate offered the expert reports and testimonies of nancy escher ms escher catherine gellert ms gellert and richard alasko mr alasko to support its valuations of the paintings at issue the estate’s experts are members or candidate members of the american society of appraisers asa certified by the uniform standards of professional appraisal practice uspap and have extensive experience valuing american western artwork respondent offered the expert reports and testimonies of peter fairbanks mr fairbanks and gretchen wolf ms wolf mr fairbanks is a member of the appraisers association of america and has been an art appraiser for almost years specializing in 19-century american and european paintings and traveling antiques ms wolf is an internal_revenue_service irs art appraiser a member of the asa and certified by the uspap neither mr fairbanks nor ms wolf has an expertise or extensive background in american western art we also received appraisals for both paintings from the irs art_advisory_panel art panel the art panel comprise sec_25 art experts who volunteer to assist the irs in evaluating taxpayers’ fair_market_value appraisals of works_of_art the irs does not tell the art panel whether an item is being valued for charitable_contribution purposes or estate_tax purposes to ensure objectivity the art panel submits its valuation to the irs appraisal office which then makes the ultimate determination of value the art panel’s valuation generally becomes the position of the irs here the art panel determined the value of remington’s casuals to be between dollar_figure and dollar_figure and russell’s creased to be between dollar_figure and dollar_figure million the art panel submitted its appraisals to ms wolf the irs staff appraiser assigned to value the paintings at issue ms wolf was concerned by the art panel’s disparate and wide-ranging valuations which she attributed to its inexperience in american western art she believed that a much higher value was warranted which led her to prepare her own valuation report respondent used ms wolf’s valuation for purposes of the deficiency_notice a remington’s casuals the parties submitted three appraisals of remington’s casuals in addition to the art panel’s appraisal all of the experts used the comparable sales approach to valuing remington’s casuals the estate’s expert ms escher compared remington’s casuals to auction sales of remington paintings between and in valuing the painting at dollar_figure million respondent’s examination expert ms wolf relied on a smaller pool of comparable paintings to reach a dollar_figure million valuation respondent’s trial expert mr fairbanks considered not only public auctions but also private sales in valuing the painting at dollar_figure million the experts agree that the positive valuation factors for remington’s casuals include the period during which it was painted its condition its impressionist style the signature on the painting and the market conditions on the valuation_date the experts disagree however on the proper comparable paintings and sales as well as whether the subject matter of the painting should be viewed as a positive or negative factor in the valuation we begin by analyzing the comparables used by the experts ms escher and the art panel relied only on public sales as comparables in contrast to mr fairbanks who considered private sales the parties dispute whether private sales should be considered this court generally finds auction prices more probative of value than poorly documented private sales see estate of scull v commissioner tcmemo_1994_211 we generally look at private sales when they are well-documented see williford v commissioner tcmemo_1992_450 here mr fairbanks failed to provide the exact sale prices exact sale dates identities of buyers or sellers information on the condition of the paintings or discussions on provenance he even acknowledged that he did not put great weight on the private sales accordingly we focus on comparable paintings that have been publicly auctioned for purposes of valuing remington’s casuals we find the value conclusions of mr fairbanks and ms wolf to be unreasonably high their dollar_figure million to dollar_figure million range is more than twice that of the art panel ms wolf expressed suspicions about the art panel report because the panelists were not experts in american western art if this were the only criterion then the court would only rely upon ms escher as no trial or examination expert for respondent has expertise in valuing american western art ms escher looked at all auctioned remingtons over a 6-year period to determine the best comparables three of the four paintings she selected were selected by the other experts as comparables we find that the estate’s expert’s report is a better indicator of value as she exhaustively researched all sales had expertise in american western art and provided the most understandable report accordingly we find the fair_market_value of remington’s casuals to be dollar_figure million b russell’s creased the parties submitted three appraisals of russell’s creased in addition to the art panel’s appraisal all of the experts used the comparable sales approach to value the painting and considered russell’s painting a disputed trail as a comparable a disputed trail a large watercolor widely recognized as one of russell’s finest works sold at auction in for dollar_figure million which was the highest selling_price of any russell before the valuation_date the estate’s expert ms escher compared russell’s creased to nine other russell paintings including a disputed trail in valuing the painting at dollar_figure she considered a disputed trail far superior to and more valuable than russell’s creased respondent’s trial expert mr fairbanks and respondent’s examination expert ms wolf viewed russell’s creased as very similar to a disputed trail though they both viewed a disputed trail as an overall better painting mr fairbanks valued russell’s creased at dollar_figure million and ms wolf valued russell’s creased at dollar_figure million both parties’ experts agree that positive valuation factors for russell’s creased include the period during which it was painted russell’s signature on the painting and the market conditions on the valuation_date the experts disagree however on the proper comparable paintings and sales as well as whether the subject matter of the painting should be viewed as a positive or negative factor we have fully considered all of the experts’ reports and testimony all of the experts agreed that a disputed trail was one of russell’s greatest works and no expert claims that russell’s creased should be considered a great work the estate’s expert mr alasko pointed out that the painting’s provenance leaves much to be desired no one purchased russell’s creased when it was completed ms hill determined that the watercolor image of the painting was in good condition in contrast the paper and back boarding were irremediably poor because of weak ground wood and acidic paper pulp the estate’s expert ms gellert testified as to the condition of russell’s creased and determined that the surface of the painting has yellow stains because of the poor paper quality we place less weight on the reports of respondent’s experts as they failed to adjust their valuation of russell’s creased for its inferior status and for its poor paper quality and back boarding the estate’s expert ms escher’s appraisal contains a reasonably detailed description of nine comparables including comments about the condition of each piece moreover she fully considers the painting’s provenance and poor paper and back boarding in making her valuation ms escher’s valuation rests squarely within the art panel value range of dollar_figure to dollar_figure million we find the estate’s expert valuation the most reasonable and well-supported accordingly we determine the fair_market_value of russell’s creased to be dollar_figure v conclusion this court applies the stipulated fractional percentages in finding that the fair_market_value of the mitchell trust’s percent interest in the beachfront property was dollar_figure and in the ranch was dollar_figure as of the valuation_date we hold that the fair_market_value of the children’s trust’s 5-percent interest in the beachfront property was dollar_figure and in the ranch was dollar_figure on the transfer date we also hold that the fair_market_value of remington’s casuals was dollar_figure million and of russell’s creased was dollar_figure as of the valuation_date we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying petitioner’s motion to shift the burden_of_proof and decision will be entered under rule
